DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-14, in the reply filed on January 13, 2022, is acknowledged. Claims 1-7 and 15-20 are withdrawn for being directed to a nonelected invention. The restriction requirement is deemed proper and made final. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second conductive layers (claims 9-11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0100053 Kang et al.
Regarding claim 8, Kang teaches a flexible conductive film (paragraph 0003), comprising:
a bottom film 220 (paragraph 0060);
a conductive layer 230a (paragraph 0065), disposed on the bottom film (figure 13);
wherein the conductive layer and one side of the bottom film near the conductive layer are both wavy (figure 13).
Regarding claim 9, Kang teaches that the conductive layer comprises a first conductive layer 232 disposed on the bottom film and a second conductive layer 231 disposed on the first conductive layer (figure 13 and paragraph 0065).

Regarding claim 11, Kang teaches that a material for both of the first conductive layer and the second conductive layer is silver nano (paragraph 0047). 
Regarding claim 12, Kang teaches that the flexible conductive film further comprises a protective layer 210 (paragraph 0060) disposed on the conductive layer (figure 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0100053 Kang et al as applied to claims 8 and 12 above, and further in view of US 2012/0168009 Chen et al.
Regarding claim 13, Kang teaches the flexible conductive film and teaches that the structure of the protective layer is the same as the structure of the bottom film (paragraph 0061). Kang does not teach the materials for the protective layer or bottom film. One reading Kang as a whole would appreciate that Kang is not concerned with the composition of these layers, suggesting that it would be within the purview of one of ordinary skill in the art. 
Chen teaches a flexible display device including a top flexible layer 340, a bottom flexible layer 320 (paragraph 0036), and a conductive layer in between 330a (paragraph 0039), where the material for the two flexible layers is polyurethane and the same (paragraph 0036). It would have been obvious to one of ordinary skill in the art  before the effective filing date of the invention to include the flexible layer composition of Chen in the product of Kang because these are flexible materials suitable to forming a flexible display panel (paragraph 0036). 
Regarding claim 14, Kang teaches the flexible conductive film and teaches that the structure of the protective layer is the same as the structure of the bottom film (paragraph 0061). Kang does not teach the material for the bottom film. One reading Kang as a whole would 
Chen teaches a flexible display device including a top flexible layer 340, a bottom flexible layer 320 (paragraph 0036), and a conductive layer in between 330a (paragraph 0039), where the material for the two flexible layers is polyurethane and the same (paragraph 0036).
Chen does not explicitly teach that the polyurethane is an elastomer. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an elastomeric material in flexible display devices because elastomeric materials return to their original shape after deformation, a feature desirable in flexible display devices. 
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the invention to include the flexible layer composition of Chen in the product of Kang because these are flexible materials suitable to forming a flexible display panel (paragraph 0036). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781